Citation Nr: 1816166	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-59 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously disallowed claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a previously disallowed claim of entitlement to service connection for tinnitus and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1945 to July 1975.  His decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2017 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

As a preliminary matter, the Board notes that the Veteran submitted new and material evidence in June 2017, within one year of issuance of rating decisions entered in September and November 2016 that denied service connection for hearing loss.  As such, those rating decisions remain non-final as to hearing loss.  Accordingly, the current appeal with respect to that issue must be viewed as having arisen from the claim underlying the September 2016 denial.  38 C.F.R. § 3.156(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1. By a decision entered in May 2012, the RO declined to reopen the Veteran's previously denied claim of entitlement to service connection for hearing loss; he initiated an appeal of the RO's decision, but the RO closed the appeal in May 2014 for failure to file a timely substantive appeal following issuance of a statement of the case in March 2014.

2. By letter dated in June 2012, the RO advised the Veteran that it had, among other things, denied his claim of entitlement to service connection for tinnitus; he was notified of his appellate rights, but did not initiate an appeal with respect to tinnitus during the one-year period following the mailing of notice of that decision.  Nor was any new and material evidence received within a year.

3. Evidence received since the time of the RO's May and June 2012 decisions, when considered with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claims for service connection for bilateral hearing loss and tinnitus and raises a reasonable possibility of substantiating the claims.

4. The evidence as to whether the Veteran has bilateral hearing loss for VA purposes that is etiologically related to in-service acoustic trauma is, at least, in relative equipoise.

5. The Veteran's tinnitus is secondary to his bilateral hearing loss.


CONCLUSIONS OF LAW

1. The RO's May and June 2012 decisions that disallowed the Veteran's claims for service connection for bilateral hearing loss and tinnitus are final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.200, 20.201, 20.204, 20.1103 (2017).

2. New and material evidence has been received to reopen the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in service.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1154(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2017). 

4. Tinnitus is the result of bilateral hearing loss.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.310 (2017). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for bilateral hearing loss and tinnitus.  He maintains, in essence, that both disabilities can be attributed to acoustic trauma in service.

I. Application to Reopen

By a decision entered in May 2012, the RO declined to reopen the Veteran's previously denied claim of entitlement to service connection for hearing loss.  He initiated an appeal of the RO's decision, but the RO closed the appeal in May 2014 for failure to file a timely substantive appeal following issuance of a statement of the case in March 2014.  As such, the May 2012 decision became final.  38 U.S.C. § 7105(a) (2012); 38 C.F.R. §§ 20.202, 20.302, 20.1103 (2017).

By letter dated in June 2012, the RO advised the Veteran that it had, among other things, denied his claim of entitlement to service connection for tinnitus.  He was notified of his appellate rights, but did not initiate an appeal with respect to tinnitus during the one-year period following the mailing of notice of that decision.  Nor was any new and material evidence received within a year.  As a result, that decision also became final.  38 U.S.C. § 7105(a) (2012); 38 C.F.R. §§ 20.202, 20.302, 20.1103 (2017).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108.  VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the May and June 2012 decisions includes additional lay statements from the Veteran and a medical opinion a private ear, nose, and throat specialist.  Significantly, the private opinion provides an etiological link between the Veteran's current hearing loss and his in-service acoustic trauma.  A previous VA examination linked the Veteran's tinnitus to his bilateral hearing loss.  The lay statements and private medical opinion were not before VA at the time of the prior denials, and raise a reasonable possibility of substantiating the Veteran's claims.  Therefore, this evidence is new and material.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus must be reopened.

II. 
Service Connection

Turning to the merits of the Veteran's claims, generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).

The Veteran asserts he is entitled to service connection for bilateral hearing loss and recurrent tinnitus as directly related to his period of active service.  Specifically, he contends that he was exposed to significant acoustic trauma from combat exposure to heavy artillery fire, heavy mortars, and small arms fire, and currently suffers from hearing loss due to this acoustic trauma.  See, e.g., June 2017 statement.  Initially, the Board observes the Veteran is in receipt of the Combat Action Ribbon, and his description of exposure to acoustic trauma is consistent with the circumstances of his combat service.  As such, the Board finds the evidence supports the Veteran's assertion of in-service acoustic trauma.  See generally 38 U.S.C. § 1154(b) (2012).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The report of an April 2012 VA examination indicates the Veteran currently suffers from bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Further, tinnitus is the type of disorder associated with symptoms capable of lay observation (e.g., ringing or buzzing in the ears).  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran's credible statements regarding such symptomatology are sufficient to establish a current diagnosis of recurrent tinnitus.

The Veteran's service treatment records do not reveal complaints or a diagnosis of either hearing loss or tinnitus and, primarily based on a lack of any such evidence, an August 2007 VA examiner provided a negative etiological opinion.  In April 2012, the Veteran was provided a second VA examination.  While no opinion was offered regarding hearing loss, the VA examiner opined that the Veteran's current tinnitus is related to his bilateral hearing loss.  Significantly, the Veteran submitted an opinion by Dr. McGuire, a private ear, nose, and throat specialist, in which Dr. McGuire opined that, given the Veteran's prolonged exposure to toxic noise in the military, it is more likely than not that his hearing loss is related to military service.  

The Board acknowledges Dr. McGuire's positive opinion is based on the Veteran's self-reported history of in-service acoustic trauma.  However, as noted above, the Veteran's reports of such trauma are consistent with the circumstances of his service, and the Board finds these statements to be credible.  As such, significant probative value is afforded to Dr. McGuire's medical opinion.

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

In light of the private medical opinion establishing an etiological link between the Veteran's hearing loss and in-service acoustic trauma, and an April 2012 VA examiner's opinion that tinnitus is related to hearing loss, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.


	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened.

New and material evidence having been submitted, the claim for service connection for tinnitus is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


